Citation Nr: 1223418	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-28 203	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of left pelvic stress fracture, claimed as a left hip fracture.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 2000 to May 2001 and from December 2003 to March 2005 as well as Reserve service in the South Carolina Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, is remanded to the RO via the Appeals Management Center (AMC) and is discussed in the REMAND section of this decision.  


FINDING OF FACT

The Veteran has current residuals of a left hip stress fracture that was incurred during active duty service


CONCLUSION OF LAW

The criteria for service connection for residuals of left hip stress fracture have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose duties to provide notice and assistance to claimants in order to assist them in substantiating their claims.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Inasmuch as this decision grants the Veteran's claim, no further notice or assistance is required to assist the Veteran in substantiating her claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) competent evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records show that in October and November 2000 during basic combat training, the Veteran complained of left groin area pain for a few weeks.  A February 2001 X-ray showed healing stress fractures of the left inferior and superior pubic rami and normal left hip.  A March 2001 record shows that the Veteran had painful range of motion of the left hip and assessment of pelvic stress fracture was made.  

A follow-up X-ray in April 2001, showed no significant interval change.  A May 2001 Statement of Medical Examination and Duty Status  as well as a Letter of Instruction for Follow-up Care and Treatment show that the Veteran suffered a stress fracture of the left hip, which was incurred in the line of duty during basic combat training.  

VA treatment records beginning in March 2005, shortly after the most recent period of active duty service, show that the Veteran continued to experience left hip pain.  In an August 2007 letter, her primary care physician indicated that the Veteran was not able to do physical training because of ongoing pain from two pelvic fractures sustained in the military.

The Veteran was afforded a VA examination in August 2007.  A contemporaneous X-ray showed normal pelvis appearance.  After reviewing the claims file and examining the Veteran, the examiner's impression was that the Veteran sustained service-connected pelvic fractures and was in fact still having residuals of those stress fractures by her report, i.e. subjectively.  

In February 2008, it was recommended that the Veteran be medically discharged from the South Carolina Army National Guard due to injuries sustained to her pelvis during basic training, as she could not perform the physical duties required by her military occupational specialty. 

Service treatment records clearly document that the Veteran had a pelvic stress fracture during her first period of active duty service.  The main question appears to be whether the Veteran currently suffers from any residuals from this injury.  

The Veteran is competent to report as to her current symptoms of the left hip as well as the presence of a current disability.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (reiterating the point that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis).  

Moreover, she has continually complained of pertinent symptoms following her discharge from her most recent period of active duty service, and her statements are credible as they are supported by the other medical evidence of record, specifically VA treatment records and the August 2007 VA examination.  In addition the VA examiner found current left pelvic disability as a residual of the in-service injury.

The only evidence against the claim consists of a lack of documentation of disability between 2001 and 2005, but the weight of the evidence is that the Veteran has current disability as the result of the fracture in service.  Thus, service connection for residuals of left pelvic stress fracture, claimed as a left hip stress fracture, is warranted.  Reasonable doubt has been resolved in the Veteran's favor where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of left pelvic fracture, claimed as a left hip stress fracture, is granted.


REMAND

In August 2008, the RO denied entitlement to service connection for PTSD.  In September 2008, the Veteran submitted a response to that decision in which she disputed the conclusions reached by the RO.  A notice of disagreement consists of a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2011).  

Special wording is not required.  Id.  The Veteran's statements satisfy the requirements for a notice of disagreement with the August 2008 decision.  See Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed.Cir.2009) (holding that the Board has a duty to liberally read a Veteran's appeal filings).

Although the RO readjudicated the claim for service connection for PTSD, it did not issue a statement of the case in response to the Veteran's notice of disagreement.  The Board is required to remand this matter to insure that a statement of the case is issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

The agency of original jurisdiction should issue a statement of the case with regard to the claim of entitlement to service connection for a psychiatric disability, to include PTSD.  This issue should not be certified or returned to the Board unless a sufficient substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


